Notice to Applicant
This communication is in response to the after-final amendment filed 3/7/22.

Allowable Subject Matter
Claims 1-2, 5-9 12-13,15, 17-19 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Maslowski and Riogard, disclose a method and system for tracking pain.  However, the references do not teach or fairly suggest: computing and selectively outputting a composite display of a temporal change, over time over which said subject experienced said plurality of episodes of pain, an identifier of each pain type (of a plurality of pain types) for each episode of pain, said pain intensity corresponding to each pain type for each episode of pain, and said calculated surface area of each pain type for each episode of pain, 
wherein the computing and selectively outputting the composite display being conducted: (i) individually for a single pain type experienced by said subject over said plurality of episodes of pain and (ii) collectively for all pain types experienced by said subject over said plurality of episodes of pain.
Claims 2 and 5-7 incorporate allowable subject matter through dependency.  

Regarding claim 8, the closest prior art of record, Maslowski and Riogard, do not teach or fairly suggest:
computing, using said information pertaining to the location of the boundaries on said body representation of said subject where each pain type for each episode of pain 
 computing a temporal change, over said specified period of time, in said surface area and said pain intensity for said pain type over said plurality of episodes of pain.
Claims 9, and 12-13 incorporate allowable subject matter through dependency.
Regarding claim 15, the closest prior art of record, Maslowski and Riogard, do not teach or fairly suggest:
computing, using said information pertaining to the location of the boundaries on the body representation of said subject where each of said pain types of each of said plurality of episodes of pain occurred, a coverage area of each of said plurality of episodes of pain, wherein (i) a surface area is calculated by said processor from said coverage area for each pain type of a plurality of pain types for each episode of pain, , (iii) said layer provides a graphical representation of said surface area at said location of said pain type of a plurality of pain types for said episode of pain, and (v) said layer is displayed in association with said pain intensity corresponding to said pain type computing a temporal change, over said period of time, in said pain intensity of said 
Claim 17-19 and 27-32 incorporate allowable subject matter through dependency.  
Another reference, the Dodson reference (US 20130218541 A1) discloses displaying pain type, location and depth for more than one pain experienced by a user.  However, the reference does not disclose computing and displaying a composite display of a temporal change, over time over which said subject experienced said plurality of episodes of pain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626